United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-51378
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BOBBY HUTCHINSON,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-02-CR-197-ALL-SS
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Bobby Hutchinson has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    In response, Hutchinson has

requested that alternate counsel be appointed.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, and counsel is excused

for further responsibilities herein.    Hutchinson’s motion for the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51378
                                 -2-

appointment of alternate counsel is DENIED.   The appeal is

DISMISSED.   See 5TH CIR. R. 42.2.